Title: To Benjamin Franklin from Edmund Clegg, 4 April 1782
From: Clegg, Edmund
To: Franklin, Benjamin


Highly respected Sir,
No 2 Wilks Street Spitalfields London Apr. 4: 1782
In the beginning of last Jany. Mr Henry Wyld from the Neighbourhood of Manchester waited upon you, respecting the emigration of himself, and a Number of his friends to the State of Pensilvania; at the same time he presented a Note from me, design’d to aid his introduction to You.
We are all getting ready as fast as Possible, and purpose to go for Liverpool about the 20th of next Month in order to proceed according to your directions—and they write me, to request the Promised Protections may be sent to my care with all convenient speed for the Persons Named in their Proposals. Also for Myself and two sons—John 21 Years & Richard 19 Years of Age.— Another for John Billington and Ann His Wife with a child of 2 Years old— If it be in due order about 10 more not fill’d up for Persons, who are as yet uncertain, as to taking this Opportunity of going with us.
We are amply provided with all kinds of Models for the perfecting of our Purpose when we arrive at the much Longed for Country— Which if it please God to grant, in his good Providence— We have not the least doubt of Joining all the Manufactories of Spitalfields & Manchester together, in the most Perfect manner, as far as circumstances will admitt.
It will be our highest Worldly Glory to contribute all we are able to the internal riches of a rising Empire, that expected Prosperity animates our minds more than Private advantage.
I am greatly at a loss for the knowledge of the dift. kinds of Silks Produced in N. America & the Prices they are respectively worth in that Country I beg that information from you with samples—for I can get no acct here but what is very contradictory.
I should have wrote, on Mr Wylds return, but delay’d in hopes of being able to wait upon you myself— For I own I am affraid of Speaking my mind by Letter— But as the undertaking is of such extent I am very anxious that nothing be omitted.
If you have a trusty friend here, to whom I might fully open my mind, I beg to have us brot together for there are very many things, which I’m affraid to mention by Letter, which I wish you to be well acquainted with.
It is my wish, if you Judge it right to take some Chains of Silk Handkercheifs that is Webbs unwoven and Shute, or Weft for them ready Prepared so as to be able at our Arrival to go to Work without loss of time, but in this I wait to be govern’d by your direction.
I have my fears respecting that part of our Utencils called Reeds being to be got in that Country, that may be fine enough for the Silk business, If that was known to be the Case we would try to get some ready made ones over with us—but the Laws make it very dangerous to attempt such a thing— The Company have wrote me by all means to see Mr Laurens, I have applied at Mr Mannings but have not seen him as he was at that time gone out of Town.
You may be assured Sir that a Person of Your eminence & Political principals stands very high in our esteem and if the time should ever arrive that we may have your Visits to see our Works in the much desired Country we shall much rejoice— In the mean time hope, thro’ Your recommendations to meet with that Countenance which We shall endeavour to merit— Therefore entreat Your Letters for that Purpose— Mr Wyld has not in the course of his correspondance, told me wether you knew the Precise time fix’d for our setting out. But the Change of Men & We hope of Measures in this Government make us wish to be gone sooner than the 20th of May if it can be done. Please therefore to expedite all your directions to me as soon as Possible. As Mr Hodson very kindly takes the sending of this under his care I am more easy about its coming safe— I should hope he will not take it amiss if you return Your ansr by the same Channel of conveyance— Mr Wyld told me you would send a Special Messenger over when all things were ready— My Country frds have sold the Cattle & are making a full end of their affairs, and it is our earnest wish that we may not have to wait long for the Ship— I am With the highest esteem Your Excellencys most obedient & very Humble servant
Edmund Clegg

P.S. If we arrive Safe on the Continent a great Number more of usefull hands intend to follow us—and we have hitherto none but Religious, Sober Moral Persons
His Excellency B Franklin LLD &c &c

 
Addressed: A / Monsuer á / Monsr Franklin / Passi
Notation: Edmund Clegg
